DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People’s Republic of China on December 6, 2018. It is noted, however, that applicant has not filed a certified copy of the specific Chinese application as required by 37 CFR 1.55.  Instead, a copy of another Chinese application from International application no. PCT/CN2019/112984 was filed, not the Chinese application from International application no. PCT/CN2019/122984.

Drawings
The drawings are objected to because of the following informalities:
(a) Figure 9: Label “27” in the upper left corner.
(b) Figure 14: Adjust the reference line between reference numbers 20 and 21.  It appears that the reference line should be pointing to the display panel, not reference number 21.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities:
Page 7, paragraph 80, line 1: Change “scree” to “screen”.
Page 7, paragraph 81, line 2: Change “scree” to “screen”.
Page 12, paragraph 129, line 2: Change “fo” to “of”.
Page 12, paragraph 130, line 2: Change “fo” to “of”.
Page 13, paragraph 138, lines 1-6: Check the translation of this sentence.  The current translation is awkward.
Appropriate correction is required.

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:

Claim 16, line 15: There is no antecedent basis for “the other end”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9:  This claim refers to one end of the protrusive structure, and then in line 3 “the other end” of the protrusive structure.  However, antecedent basis has not been provided for the other end of the protrusive structure.  For these reasons, claim 9 is rejected as indefinite.
Regarding claim 11: In lines 4-5, this claim refers to “any metal structure or metal oxide structure in the base structure and the drive circuit [is] formed by a same patterning process.”  This raises a question as to whether the metal structure or metal oxide structure is present or not.  Because there is a question as to the presence of the metal or metal oxide structure, claim 11 is rejected as indefinite.

Second, in lines 24-25, this claim refers to “any metal structure or metal oxide structure in the base structure and the drive circuit [is] formed by a same patterning process.”  This raises a question as to whether the metal structure or metal oxide structure is present or not.  Because there is a question as to the presence of the metal or metal oxide structure, claim 16 is rejected as indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 17-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kao, U.S. Pat. Pub. No. 2018/0240849, Figures 2-7.






    PNG
    media_image1.png
    309
    433
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    197
    450
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    209
    427
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    213
    417
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    192
    397
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    181
    435
    media_image6.png
    Greyscale

Regarding claim 17: Kao Figures 2-7 disclose a display device which is made similar to claim 1, wherein the display panel comprises a base substrate (11), the base substrate (11) comprising a target region (at release layer (2)); and a region on the base substrate (11) other than the target region is provided with a display structure layer (5).  Kao specification ¶¶ 32-42.  The portion of the method of claim 1 that is not disclosed is “forming an annular groove in the display structure layer in a region which an orthographic projection of the base structure on the display structure layer falls within, 
Regarding claim 18, which depends from claim 17: Kao discloses the base substrate (11) comprises at least one retaining wall (61) surrounding the target region; and the display structure layer (5) is disposed on the base substrate (11) on which the at least one retaining wall (61) is provided.  Id. ¶¶ 41-42.
Regarding claim 19, which depends from claim 18: Kao discloses a region on the base substrate (11) other than the target region is provided with a drive circuit (4), and the display structure layer (5) is disposed on the base substrate (11) provided with the drive circuit (4).  Id. ¶¶ 34, 35.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kao, and further in view of Kao Figure 8 and Jung, U.S. Pat. Pub. No. 2017/0068287, Figure 2.
Jung, Figure 2:
    PNG
    media_image7.png
    397
    423
    media_image7.png
    Greyscale

Regarding claim 20: Kao discloses the display panel as defined in claim 17, but is silent as to the image acquisition assembly.  Kao Figure 8 discloses forming an opening in Kao Figure 7.  Kao specification ¶ 43.
Jung discloses an image acquisition assembly (camera (240)) and the display panel (230, 220, 210); wherein the image acquisition assembly (camera (240)) is disposed on a side of the base substrate (210) of the display panel, and an orthographic projection of the image acquisition assembly (camera (240)) on the base substrate .	

Allowable Subject Matter
Claims 1-8, 10, and 12-15 are allowed.
Claims 9, 11, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if the informalities were addressed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “forming an annular groove in the display structure layer in a region which an orthographic projection of the base structure on the display structure layer falls within, the base structure being exposed in the annular groove; and removing the base structure surrounded by the annular groove to separate the display structure layer surrounded by the annular groove from the base substrate”, in combination with the remaining limitations of the claim.
With regard to claims 2-16: The claims have been found allowable due to their dependency from claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897